Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 & 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonnenrein et al. (U.S Publication No. 2005/0154500).
Regarding claim 1, Sonnenrein et al. teaches a vehicle diagnosis method which is applicable to a user equipment, wherein the vehicle diagnosis method comprises: receiving a login request from a user, wherein the login request includes a user identity information; (Pars. 0022 & 0040; See "FIG. 1 shows a general view of a remote diagnostics system. On the vehicle side, the vehicle electronics system 1 is shown, for example, a network of control units, which is connected via a predefined interface 2 to on-board portion 3 of the remote diagnostics system, in particular, to a telematics terminal device. This on-board application uses the diagnostic mechanisms (on-board diagnostics) integrated in the vehicle electronics system, for example, to retrieve fault memory contents. The on-board portion of remote diagnostics system 3 accesses the vehicle network, and thus vehicle electronics system 1, i.e., the control units to be diagnosed, via interface 2, for example, a CAN bus or a K line, using a predefined communication protocol." & "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the sending the login request to a server, so that the server performs an authenticity verification for the user based on the user identity information, and returns a vehicle type selection data when a result of the authenticity verification is passed; (Par. 0040; See "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the client, information about the loaded login page is optionally output to the user on a display. In the next step C3, the client automatically requests a login script for authentication and/or user identification to the server (service provider). The URL for that is determined via the script reference in the WML page. In subsequent step S3, the server sends the requested login script as a WML script for reading out the user data in the vehicle.") displaying a vehicle type selection interface related to the vehicle type selection data on the user equipment; (Par. 0043; See "The server checks the received motor vehicle identification data (vehicle type, software version, if indicated, etc.), possibly along with GPS position data. Depending on the data, the diagnostic procedures and the required parameters are selected from the server's data base. With that, the sub-step of vehicle identification (S4 through C6) is completed, and the next WML page is requested from the server. The URL for that was also sent to the client in the sub-step that has just been completed.") sending a corresponding vehicle type data to the server based on a vehicle type selected by the user on the vehicle type selection interface, so that the server returns the vehicle diagnosis interface data related to the vehicle type data; (Pars. 0043-0044; See "The server checks the received motor vehicle identification data (vehicle type, software version, if indicated, etc.), possibly along with GPS position data. Depending on the data, the diagnostic procedures and the required parameters are selected from the server's data base. With that, the sub-step of vehicle identification (S4 through C6) is completed, and the next WML page is requested from the server. The URL for that was also sent to the client in the sub-step that has just been completed." & "Then, in step S6, the server sends the client a diagnostics continuation page containing, inter alia, status information together with a reference to a diagnostic script. This page is implemented as a WML page containing a script reference. In the client, the start of the diagnosis is optionally shown to the user on a display. Upon receipt of the information in step S6, the client sends the server a request to transmit the diagnostic script for reading out the diagnostic data. The URL address is taken from the script reference in step S6. In the server, the diagnostic script (WML script) is then generated based on this request, and sent to the client in step S7. By executing the diagnostic script, the on-board fault memories are then read out and sent to the server in step CS with the request for the next WML page.") displaying a vehicle diagnosis interface related to the vehicle diagnosis interface data on the user equipment; (Pars. 0044-0046; See "Then, in step S6, the server sends the client a diagnostics continuation page containing, inter alia, status information together with a reference to a diagnostic script. This page is implemented as a WML page containing a script reference. In the client, the start of the diagnosis is optionally shown to the user on a display. Upon receipt of the information in step S6, the client sends the server a request to transmit the diagnostic script for reading out the diagnostic data. The URL address is taken from the script reference in step S6. In the server, the diagnostic script (WML script) is then generated based on this request, and sent to the client in step S7. By executing the diagnostic script, the on-board fault memories are then read out and sent to the server in step CS with the request for the next WML page." & "Steps S6 through CS represent the sequence of reading out the diagnostic data, which may, in principle, be also carried out in several passes, i.e., using several subscripts. For example, one script for each control unit may be provided. The sub-process in this section is then carried out repeatedly." & "A WAP continuation page containing the diagnostic result is requested via a URL address received in the preceding step. In the server, the diagnostic data (fault codes) is evaluated using a database, assessed (if applicable), and a diagnostics result page is dynamically generated. Then, in step SS, the result page is sent to the client as a WML page. In response to receiving the result page, the client outputs the diagnostic result on a display. Thus, step SS represents the sequence of determining and outputting the diagnostic result.") sending a vehicle diagnosis instruction inputted by the user on the vehicle diagnosis interface to the server, so that the server controls a vehicle terminal associated with the user identity information to perform a corresponding vehicle diagnosis operation, and returns a vehicle diagnosis operation result as fed back by the vehicle terminal; (Pars. 0042, 0044, & 0047; See "Thus, if the user data is correct, the server starts the remote diagnosis in step 4 by sending a WAP page (as a WML page containing a script reference) which, inter alia, a login acknowledgement after successful identification of the user. This WAP page contains a reference to the WML script for motor vehicle identification. In the client, the received login acknowledgement is optionally displayed as user information on a display. In next step CS, the client sends a request to the server for a script for reading out the motor vehicle identification data. The URL address required for this is included in the script reference of step S4. The server accepts this request and, during step SS, it sends the client a script in the form of a WML script for reading out the motor vehicle identification data. After that, the corresponding identification data is read out in the client and sent to the server in step C6 along with the request for the next WAP page with data." & "Then, in step S6, the server sends the client a diagnostics continuation page containing, inter alia, status information together with a reference to a diagnostic script. This page is implemented as a WML page containing a script reference. In the client, the start of the diagnosis is optionally shown to the user on a display. Upon receipt of the information in step S6, the client sends the server a request to transmit the diagnostic script for reading out the diagnostic data. The URL address is taken from the script reference in step S6. In the server, the diagnostic script (WML script) is then generated based on this request, and sent to the client in step S7. By executing the diagnostic script, the on-board fault memories are then read out and sent to the server in step CS with the request for the next WML page." & "In subsequent step C9, the client sends the server a further request (possibly by manual initiation) for a WAP page including a follow-up recommendation. The URL for that may either be store in the terminal device, or be transmitted together with the diagnostics result page. In the server receiving this request, a follow-up recommendation is generated as a function of the detected fault or faults, a recommendation page is built, and the diagnostic process is terminated. In step S9, the server sends the client the recommendation page as a WML page. The client outputs the established follow-up recommendation on a display.") and displaying the vehicle diagnosis operation result on the user equipment. (Par. 0044; See "Then, in step S6, the server sends the client a diagnostics continuation page containing, inter alia, status information together with a reference to a diagnostic script. This page is implemented as a WML page containing a script reference. In the client, the start of the diagnosis is optionally shown to the user on a display. Upon receipt of the information in step S6, the client sends the server a request to transmit the diagnostic script for reading out the diagnostic data. The URL address is taken from the script reference in step S6. In the server, the diagnostic script (WML script) is then generated based on this request, and sent to the client in step S7. By executing the diagnostic script, the on-board fault memories are then read out and sent to the server in step CS with the request for the next WML page.")
Regarding claim 2, Sonnenrein et al. teaches The vehicle diagnosis method according to claim 1, wherein before said receiving the login request of the user, the method further comprises: receiving a registration request of the user, wherein the registration request includes a device identifier and a registration password corresponding to the vehicle terminal; sending the registration request to the server, so that the server performs the authenticity verification for the vehicle terminal based on the device identification and the registration password, and returns registration input prompt information when a result of the authenticity verification is passed; sending the user identity information input by the user according to the registration input prompt information to the server, so that the server completes registration of the user; and receiving a registration completion indication information returned by the server, wherein the registration completion indication information is used for indicating that the registration of the user is completed. (Par. 0040; See "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the client, information about the loaded login page is optionally output to the user on a display. In the next step C3, the client automatically requests a login script for authentication and/or user identification to the server (service provider). The URL for that is determined via the script reference in the WML page. In subsequent step S3, the server sends the requested login script as a WML script for reading out the user data in the vehicle.") A system having the ability to login would necessarily require the step of registering at the site of the login request, thus the client must register for this system in order to operate it.
Regarding claim 3, Sonnenrein et al. teaches A vehicle diagnosis method which is applicable to a server, wherein the vehicle diagnosis method comprises: receiving a login request from a user equipment, wherein the login request includes user identity information; (Par. 0066; See "To be able to establish a connection between the essentially independent and anonymous requests of the client on the server side, the client is assigned a unique session ID at the beginning of the communication (upon login) which is used by the client from that point on to identify itself for each request. This allows the server to identify the origin of each request. In Internet applications, this type of session management is well understood and widespread.") performing an authenticity verification for the user based on the user identity information, and sending the vehicle type selection data to the user equipment when a result of the authenticity verification is passed, so that the user equipment displays a vehicle type selection interface related to the vehicle type selection data, and returns a corresponding vehicle type data to the server based on a vehicle type selected by the user on the vehicle type selection interface; (Par. 0040; See "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the client, information about the loaded login page is optionally output to the user on a display. In the next step C3, the client automatically requests a login script for authentication and/or user identification to the server (service provider). The URL for that is determined via the script reference in the WML page. In subsequent step S3, the server sends the requested login script as a WML script for reading out the user data in the vehicle.") receiving vehicle type data from the user equipment, and sending the vehicle diagnosis interface data related to the vehicle type data to the user equipment, so that the user equipment displays the vehicle diagnosis interface related to the vehicle diagnosis interface data, and returns a vehicle diagnosis instruction as input by a user on the vehicle diagnosis interface; (Par. 0043; See "The server checks the received motor vehicle identification data (vehicle type, software version, if indicated, etc.), possibly along with GPS position data. Depending on the data, the diagnostic procedures and the required parameters are selected from the server's data base. With that, the sub-step of vehicle identification (S4 through C6) is completed, and the next WML page is requested from the server. The URL for that was also sent to the client in the sub-step that has just been completed.") and controlling the vehicle terminal associated with the user identity information to perform corresponding vehicle diagnosis operation, and sending a vehicle diagnosis operation result fed back by the vehicle terminal to the user equipment when the vehicle diagnosis instruction from the user equipment is received. (Pars. 0042, 0044, & 0047; See "Thus, if the user data is correct, the server starts the remote diagnosis in step 4 by sending a WAP page (as a WML page containing a script reference) which, inter alia, a login acknowledgement after successful identification of the user. This WAP page contains a reference to the WML script for motor vehicle identification. In the client, the received login acknowledgement is optionally displayed as user information on a display. In next step CS, the client sends a request to the server for a script for reading out the motor vehicle identification data. The URL address required for this is included in the script reference of step S4. The server accepts this request and, during step SS, it sends the client a script in the form of a WML script for reading out the motor vehicle identification data. After that, the corresponding identification data is read out in the client and sent to the server in step C6 along with the request for the next WAP page with data." & "Then, in step S6, the server sends the client a diagnostics continuation page containing, inter alia, status information together with a reference to a diagnostic script. This page is implemented as a WML page containing a script reference. In the client, the start of the diagnosis is optionally shown to the user on a display. Upon receipt of the information in step S6, the client sends the server a request to transmit the diagnostic script for reading out the diagnostic data. The URL address is taken from the script reference in step S6. In the server, the diagnostic script (WML script) is then generated based on this request, and sent to the client in step S7. By executing the diagnostic script, the on-board fault memories are then read out and sent to the server in step CS with the request for the next WML page." & "In subsequent step C9, the client sends the server a further request (possibly by manual initiation) for a WAP page including a follow-up recommendation. The URL for that may either be store in the terminal device, or be transmitted together with the diagnostics result page. In the server receiving this request, a follow-up recommendation is generated as a function of the detected fault or faults, a recommendation page is built, and the diagnostic process is terminated. In step S9, the server sends the client the recommendation page as a WML page. The client outputs the established follow-up recommendation on a display.")
Regarding claim 4, Sonnenrein et al. teaches The vehicle diagnosis method according to claim 3, wherein before said receiving the login request from the user equipment, the method further comprises: receiving a registration request from the user equipment, wherein the registration request includes a device identifier and a registration password corresponding to the vehicle terminal; performing the authenticity verification on the vehicle terminal based on the device identifier and the registration password; sending a registration input prompt message to the user equipment if the result of the authenticity verification is passed, so that the user inputs the user identity information under the prompt of the registration input prompt information; completing registration of the user when the user identity information from the user equipment is received; and returning registration completion indication information to the user equipment, wherein the registration completion indication information is used for indicating that the registration of the user is completed. (Pars. 0039-0040; See "Initially, in step Cl, the client requests a remote diagnostics start page from the service center. In the exemplary embodiment, this message is sent as a URL address which is stored in the terminal device. The request is initiated by an operator activating the remote diagnosis accordingly, for example, via a switch mounted in the vehicle, via an entry, a combination of commands, or in response to a prompt transmitted (by an operator, by the service center, etc.) via mobile radio. The server response is represented in step Sl. In the exemplary embodiment, the server sends the terminal device a WAP page for activating the remote diagnosis in the vehicle. This page is implemented as a WML page. The two steps mentioned represent the sub-process of requesting the remote diagnostics service." & "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the client, information about the loaded login page is optionally output to the user on a display. In the next step C3, the client automatically requests a login script for authentication and/or user identification to the server (service provider). The URL for that is determined via the script reference in the WML page. In subsequent step S3, the server sends the requested login script as a WML script for reading out the user data in the vehicle.") A system having the ability to login would necessarily require the step of registering at the site of the login request, thus the client must register for this system in order to operate it.
Regarding claim 5, Sonnenrein et al. teaches The vehicle diagnosis method according to claim 4, wherein the user identity information includes an account name and a login password; said completing user registration when the user identity information from the user equipment is received particularly comprises: verifying authenticity of the account name and the login password when the user identity information from the user equipment is received; and storing the account name and the login password in association, and associating the account name with the vehicle terminal if the result of the authenticity verification is passed. (Pars. 0039-0041; See "Initially, in step Cl, the client requests a remote diagnostics start page from the service center. In the exemplary embodiment, this message is sent as a URL address which is stored in the terminal device. The request is initiated by an operator activating the remote diagnosis accordingly, for example, via a switch mounted in the vehicle, via an entry, a combination of commands, or in response to a prompt transmitted (by an operator, by the service center, etc.) via mobile radio. The server response is represented in step Sl. In the exemplary embodiment, the server sends the terminal device a WAP page for activating the remote diagnosis in the vehicle. This page is implemented as a WML page. The two steps mentioned represent the sub-process of requesting the remote diagnostics service." & "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the client, information about the loaded login page is optionally output to the user on a display. In the next step C3, the client automatically requests a login script for authentication and/or user identification to the server (service provider). The URL for that is determined via the script reference in the WML page. In subsequent step S3, the server sends the requested login script as a WML script for reading out the user data in the vehicle." & "The client executes the script automatically or in response to operator input. Then, in step C4, sends the data (user identification data) to the server along with the request for the next WAP page. The server then checks the received user data and, if this data is determined to be correct, the remote diagnostics process is continued or, if not, it is aborted or step S3 is repeated. Steps S2 through C4 represent the user identification and authentication sequence.") A system having the ability to login would necessarily require the step of registering at the site of the login request, thus the client must register for this system in order to operate it. Further, the steps of registering would be similar to the steps of a login request which is similarly authenticated and stored in a terminal.
Regarding claim 13, Sonnenrein et al. teaches A user equipment comprising a memory, a processor and computer program stored in the memory and executable by the processor, wherein the processor is configured to execute the computer program to implement steps of: receiving a login request from a user, wherein the login request includes a user identity information; (Pars. 0023 & 0040; See "The described on-board portion is connected to central portion 5 of the remote diagnostics system via a further interface 4. This central portion may be the server or the computer system of a service center. In the exemplary embodiment, this server processes as many as possible of the tasks occurring during remote diagnosis so that as few resources as possible have to be kept available in the vehicle terminal device. For example, the server assumes the configuration of the diagnostic unit in the vehicle at the beginning of the diagnosis, the control of this unit during the process, as well as the evaluation of the acquired data. To this end, the server accesses vehicle-specific data and commands that are stored in data memory 6. The server of the exemplary embodiment is an Internet server." & "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the client, information about the loaded login page is optionally output to the user on a display. In the next step C3, the client automatically requests a login script for authentication and/or user identification to the server (service provider). The URL for that is determined via the script reference in the WML page. In subsequent step S3, the server sends the requested login script as a WML script for reading out the user data in the vehicle.") sending the login request to a server, so that the server performs an authenticity verification for the user based on the user identity information, and returns a vehicle type selection data when a result of the authenticity verification is passed; (Par. 0040; See "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the client, information about the loaded login page is optionally output to the user on a display. In the next step C3, the client automatically requests a login script for authentication and/or user identification to the server (service provider). The URL for that is determined via the script reference in the WML page. In subsequent step S3, the server sends the requested login script as a WML script for reading out the user data in the vehicle.") displaying a vehicle type selection interface related to the vehicle type selection data on a user equipment; (Par. 0043; See "The server checks the received motor vehicle identification data (vehicle type, software version, if indicated, etc.), possibly along with GPS position data. Depending on the data, the diagnostic procedures and the required parameters are selected from the server's data base. With that, the sub-step of vehicle identification (S4 through C6) is completed, and the next WML page is requested from the server. The URL for that was also sent to the client in the sub-step that has just been completed.") sending a corresponding vehicle type data to the server based on a vehicle type selected by the user on the vehicle type selection interface, so that the server returns the vehicle diagnosis interface data related to the vehicle type data; (Pars. 0043-0044; See "The server checks the received motor vehicle identification data (vehicle type, software version, if indicated, etc.), possibly along with GPS position data. Depending on the data, the diagnostic procedures and the required parameters are selected from the server's data base. With that, the sub-step of vehicle identification (S4 through C6) is completed, and the next WML page is requested from the server. The URL for that was also sent to the client in the sub-step that has just been completed." & "Then, in step S6, the server sends the client a diagnostics continuation page containing, inter alia, status information together with a reference to a diagnostic script. This page is implemented as a WML page containing a script reference. In the client, the start of the diagnosis is optionally shown to the user on a display. Upon receipt of the information in step S6, the client sends the server a request to transmit the diagnostic script for reading out the diagnostic data. The URL address is taken from the script reference in step S6. In the server, the diagnostic script (WML script) is then generated based on this request, and sent to the client in step S7. By executing the diagnostic script, the on-board fault memories are then read out and sent to the server in step CS with the request for the next WML page.") displaying a vehicle diagnosis interface related to the vehicle diagnosis interface data on the user equipment; (Pars. 0044-0046; See "Then, in step S6, the server sends the client a diagnostics continuation page containing, inter alia, status information together with a reference to a diagnostic script. This page is implemented as a WML page containing a script reference. In the client, the start of the diagnosis is optionally shown to the user on a display. Upon receipt of the information in step S6, the client sends the server a request to transmit the diagnostic script for reading out the diagnostic data. The URL address is taken from the script reference in step S6. In the server, the diagnostic script (WML script) is then generated based on this request, and sent to the client in step S7. By executing the diagnostic script, the on-board fault memories are then read out and sent to the server in step CS with the request for the next WML page." & "Steps S6 through CS represent the sequence of reading out the diagnostic data, which may, in principle, be also carried out in several passes, i.e., using several subscripts. For example, one script for each control unit may be provided. The sub-process in this section is then carried out repeatedly." & "A WAP continuation page containing the diagnostic result is requested via a URL address received in the preceding step. In the server, the diagnostic data (fault codes) is evaluated using a database, assessed (if applicable), and a diagnostics result page is dynamically generated. Then, in step SS, the result page is sent to the client as a WML page. In response to receiving the result page, the client outputs the diagnostic result on a display. Thus, step SS represents the sequence of determining and outputting the diagnostic result.") sending a vehicle diagnosis instruction inputted by the user on the vehicle diagnosis interface to the server, so that the server controls a vehicle terminal associated with the user identity information to perform a corresponding vehicle diagnosis operation, and returns a vehicle diagnosis operation result as fed back by the vehicle terminal; (Pars. 0042, 0044, & 0047; See "Thus, if the user data is correct, the server starts the remote diagnosis in step 4 by sending a WAP page (as a WML page containing a script reference) which, inter alia, a login acknowledgement after successful identification of the user. This WAP page contains a reference to the WML script for motor vehicle identification. In the client, the received login acknowledgement is optionally displayed as user information on a display. In next step CS, the client sends a request to the server for a script for reading out the motor vehicle identification data. The URL address required for this is included in the script reference of step S4. The server accepts this request and, during step SS, it sends the client a script in the form of a WML script for reading out the motor vehicle identification data. After that, the corresponding identification data is read out in the client and sent to the server in step C6 along with the request for the next WAP page with data." & "Then, in step S6, the server sends the client a diagnostics continuation page containing, inter alia, status information together with a reference to a diagnostic script. This page is implemented as a WML page containing a script reference. In the client, the start of the diagnosis is optionally shown to the user on a display. Upon receipt of the information in step S6, the client sends the server a request to transmit the diagnostic script for reading out the diagnostic data. The URL address is taken from the script reference in step S6. In the server, the diagnostic script (WML script) is then generated based on this request, and sent to the client in step S7. By executing the diagnostic script, the on-board fault memories are then read out and sent to the server in step CS with the request for the next WML page." & "In subsequent step C9, the client sends the server a further request (possibly by manual initiation) for a WAP page including a follow-up recommendation. The URL for that may either be store in the terminal device, or be transmitted together with the diagnostics result page. In the server receiving this request, a follow-up recommendation is generated as a function of the detected fault or faults, a recommendation page is built, and the diagnostic process is terminated. In step S9, the server sends the client the recommendation page as a WML page. The client outputs the established follow-up recommendation on a display.") and displaying the vehicle diagnosis operation result on the user equipment. (Par. 0044; See "Then, in step S6, the server sends the client a diagnostics continuation page containing, inter alia, status information together with a reference to a diagnostic script. This page is implemented as a WML page containing a script reference. In the client, the start of the diagnosis is optionally shown to the user on a display. Upon receipt of the information in step S6, the client sends the server a request to transmit the diagnostic script for reading out the diagnostic data. The URL address is taken from the script reference in step S6. In the server, the diagnostic script (WML script) is then generated based on this request, and sent to the client in step S7. By executing the diagnostic script, the on-board fault memories are then read out and sent to the server in step CS with the request for the next WML page.")
Regarding claim 14, Sonnenrein et al. teaches A server comprising a memory, a processor and computer program stored in the memory and executable by the processor, wherein the processor is configured to execute the computer program to implement steps of: receiving a login request from a user equipment, wherein the login request includes user identity information; (Par. 0066; See "To be able to establish a connection between the essentially independent and anonymous requests of the client on the server side, the client is assigned a unique session ID at the beginning of the communication (upon login) which is used by the client from that point on to identify itself for each request. This allows the server to identify the origin of each request. In Internet applications, this type of session management is well understood and widespread.") performing an authenticity verification for the user based on the user identity information, and sending the vehicle type selection data to the user equipment when a result of the authenticity verification is passed, so that the user equipment displays a vehicle type selection interface related to the vehicle type selection data, and returns a corresponding vehicle type data to the server based on a vehicle type selected by the user on the vehicle type selection interface; (Par. 0040; See "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the client, information about the loaded login page is optionally output to the user on a display. In the next step C3, the client automatically requests a login script for authentication and/or user identification to the server (service provider). The URL for that is determined via the script reference in the WML page. In subsequent step S3, the server sends the requested login script as a WML script for reading out the user data in the vehicle.") receiving vehicle type data from the user equipment, and sending the vehicle diagnosis interface data related to the vehicle type data to the user equipment, so that the user equipment displays the vehicle diagnosis interface related to the vehicle diagnosis interface data, and returns a vehicle diagnosis instruction as input by a user on the vehicle diagnosis interface; (Par. 0043; See "The server checks the received motor vehicle identification data (vehicle type, software version, if indicated, etc.), possibly along with GPS position data. Depending on the data, the diagnostic procedures and the required parameters are selected from the server's data base. With that, the sub-step of vehicle identification (S4 through C6) is completed, and the next WML page is requested from the server. The URL for that was also sent to the client in the sub-step that has just been completed.") and controlling the vehicle terminal associated with the user identity information to perform corresponding vehicle diagnosis operation, and sending a vehicle diagnosis operation result fed back by the vehicle terminal to the user equipment when the vehicle diagnosis instruction from the user equipment is received. (Pars. 0042, 0044, & 0047; See "Thus, if the user data is correct, the server starts the remote diagnosis in step 4 by sending a WAP page (as a WML page containing a script reference) which, inter alia, a login acknowledgement after successful identification of the user. This WAP page contains a reference to the WML script for motor vehicle identification. In the client, the received login acknowledgement is optionally displayed as user information on a display. In next step CS, the client sends a request to the server for a script for reading out the motor vehicle identification data. The URL address required for this is included in the script reference of step S4. The server accepts this request and, during step SS, it sends the client a script in the form of a WML script for reading out the motor vehicle identification data. After that, the corresponding identification data is read out in the client and sent to the server in step C6 along with the request for the next WAP page with data." & "Then, in step S6, the server sends the client a diagnostics continuation page containing, inter alia, status information together with a reference to a diagnostic script. This page is implemented as a WML page containing a script reference. In the client, the start of the diagnosis is optionally shown to the user on a display. Upon receipt of the information in step S6, the client sends the server a request to transmit the diagnostic script for reading out the diagnostic data. The URL address is taken from the script reference in step S6. In the server, the diagnostic script (WML script) is then generated based on this request, and sent to the client in step S7. By executing the diagnostic script, the on-board fault memories are then read out and sent to the server in step CS with the request for the next WML page." & "In subsequent step C9, the client sends the server a further request (possibly by manual initiation) for a WAP page including a follow-up recommendation. The URL for that may either be store in the terminal device, or be transmitted together with the diagnostics result page. In the server receiving this request, a follow-up recommendation is generated as a function of the detected fault or faults, a recommendation page is built, and the diagnostic process is terminated. In step S9, the server sends the client the recommendation page as a WML page. The client outputs the established follow-up recommendation on a display.")
Regarding claim 15, Sonnenrein et al. teaches The user equipment according to claim 13, wherein the processor is further configured to execute the computer program to implement steps of: before a step of receiving the login request of the user, receiving a registration request of the user, wherein the registration request includes a device identifier and a registration password corresponding to the vehicle terminal; sending the registration request to the server, so that the server performs the authenticity verification for the vehicle terminal based on the device identification and the registration password, and returns registration input prompt information when a result of the authenticity verification is passed;  sending the user identity information input by the user according to the registration input prompt information to the server, so that the server completes registration of the user; and receiving a registration completion indication information returned by the server, wherein the registration completion indication information is used for indicating that the registration of the user is completed. (Par. 0040; See "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the client, information about the loaded login page is optionally output to the user on a display. In the next step C3, the client automatically requests a login script for authentication and/or user identification to the server (service provider). The URL for that is determined via the script reference in the WML page. In subsequent step S3, the server sends the requested login script as a WML script for reading out the user data in the vehicle.") A system having the ability to login would necessarily require the step of registering at the site of the login request, thus the client must register for this system in order to operate it. 
Regarding claim 16, Sonnenrein et al. teaches The server according to claim 14, wherein the processor is further configured to execute the computer program to implement steps of: before said receiving the login request from the user equipment, receiving a registration request from the user equipment, wherein the registration request includes a device identifier and a registration password corresponding to the vehicle terminal; performing the authenticity verification on the vehicle terminal based on the device identifier and the registration password; sending a registration input prompt message to the user equipment if the result of the authenticity verification is passed, so that the user inputs the user identity information under the prompt of the registration input prompt information; completing registration of the user when the user identity information from the user equipment is received; and returning registration completion indication information to the user equipment, wherein the registration completion indication information is used for indicating that the registration of the user is completed. (Pars. 0039-0040; See "Initially, in step Cl, the client requests a remote diagnostics start page from the service center. In the exemplary embodiment, this message is sent as a URL address which is stored in the terminal device. The request is initiated by an operator activating the remote diagnosis accordingly, for example, via a switch mounted in the vehicle, via an entry, a combination of commands, or in response to a prompt transmitted (by an operator, by the service center, etc.) via mobile radio. The server response is represented in step Sl. In the exemplary embodiment, the server sends the terminal device a WAP page for activating the remote diagnosis in the vehicle. This page is implemented as a WML page. The two steps mentioned represent the sub-process of requesting the remote diagnostics service." & "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the client, information about the loaded login page is optionally output to the user on a display. In the next step C3, the client automatically requests a login script for authentication and/or user identification to the server (service provider). The URL for that is determined via the script reference in the WML page. In subsequent step S3, the server sends the requested login script as a WML script for reading out the user data in the vehicle.") A system having the ability to login would necessarily require the step of registering at the site of the login request, thus the client must register for this system in order to operate it. 
Regarding claim 17, Sonnenrein et al. teaches The server according to claim 14, wherein the processor is further configured to execute the computer program to implement the step of completing user registration when the user identity information from the user equipment is received by verifying authenticity of the account name and the login password when the user identity information from the user equipment is received; and storing the account name and the login password in association, and associating the account name with the vehicle terminal if the result of the authenticity verification is passed. (Pars. 0039-0041; See "Initially, in step Cl, the client requests a remote diagnostics start page from the service center. In the exemplary embodiment, this message is sent as a URL address which is stored in the terminal device. The request is initiated by an operator activating the remote diagnosis accordingly, for example, via a switch mounted in the vehicle, via an entry, a combination of commands, or in response to a prompt transmitted (by an operator, by the service center, etc.) via mobile radio. The server response is represented in step Sl. In the exemplary embodiment, the server sends the terminal device a WAP page for activating the remote diagnosis in the vehicle. This page is implemented as a WML page. The two steps mentioned represent the sub-process of requesting the remote diagnostics service." & "In the next step C2 after receipt of the WAP page, the client requests, either automatically or by user initiation, the transmission of a login page whose URL was included in the previously received page. Then, in step S2, the server provides the requested login page with a reference to a login script. Here too, the page is sent as a WML page containing a corresponding script reference. In the client, information about the loaded login page is optionally output to the user on a display. In the next step C3, the client automatically requests a login script for authentication and/or user identification to the server (service provider). The URL for that is determined via the script reference in the WML page. In subsequent step S3, the server sends the requested login script as a WML script for reading out the user data in the vehicle." & "The client executes the script automatically or in response to operator input. Then, in step C4, sends the data (user identification data) to the server along with the request for the next WAP page. The server then checks the received user data and, if this data is determined to be correct, the remote diagnostics process is continued or, if not, it is aborted or step S3 is repeated. Steps S2 through C4 represent the user identification and authentication sequence.") A system having the ability to login would necessarily require the step of registering at the site of the login request, thus the client must register for this system in order to operate it. Further, the steps of registering would be similar to the steps of a login request which is similarly authenticated and stored in a terminal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (U.S Publication No. 2015/0046021) teaches a system and method for diagnosing vehicle using learning value.
Marten et al. (U.S Publication No. 2014/0189814) teaches a method for vehicle communication, interface module, vehicle diagnosis interface, user communication terminal, data network system and diagnosis and control network. 
Schneider et al. (U.S Publication No. 2014/0188328) teaches a method and device for identifying vehicles
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
11/04/2021
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661